          Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 1 of 15



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                                  §
                                                        §
BENNU OIL & GAS, LLC, et. al.,1                         §                CASE NO. 16-35930
                                                        §
          DEBTORS.                                      §             JOINTLY ADMINISTERED
                                                        §

              TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY WITH
                 DOCO INDUSTRIAL INSULATORS, INC. PURSUANT TO
                 FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019

          THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
          YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
          CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
          YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
          A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU
          MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
          DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
          WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
          FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
          WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
          MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
          ATTEND THE HEARING.       UNLESS THE PARTIES AGREE
          OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
          HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

          REPRESENTED              PARTIES         SHOULD          ACT      THROUGH            THEIR
          ATTORNEY.

TO:       THE HONORABLE DAVID R. JONES UNITED STATES CHIEF BANKRUPTCY JUDGE:

          Janet S. Northrup, the chapter 7 trustee (the “Trustee”) for the above-referenced jointly

administered bankruptcy cases hereby files the Trustee’s Motion to Compromise Controversy

with DOCO Industrial Insulators, Inc. Pursuant to Federal Rule of Bankruptcy Procedure 9019

(the “Motion”). In support of the Motion, the Trustee would respectfully submit as follows:



1
    The Debtors in these jointly administered chapter 7 cases are Bennu Oil & Gas, LLC (Case No. 16-35930), Bennu
    Blocker, Inc. (Case No. 16-35931), and Bennu Holdings, LLC (Case No. 16-35932).


3074038
          Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 2 of 15



                                     I. INTRODUCTION

          1.    The Trustee seeks approval of a comprehensive compromise reached with DOCO

Industrial Insulators, Inc. (“DOCO”). Under the proposed compromise, the Trustee will receive

payment in the amount of $115,000.00 in exchange for the release of all claims and causes of

action against DOCO held by the bankruptcy estate of Bennu Oil & Gas, LLC (the “Estate”),

including claims related to the alleged pre-petition preferential transfers to DOCO from Bennu

Oil & Gas, LLC in the amount of $143,750.00.           A detailed description of the proposed

compromise is set forth below. While the parties have agreed to the proposed compromise,

the factual recitations set forth herein are solely those of the Trustee and are not

necessarily agreed to by DOCO.


                              II. JURISDICTION AND VENUE

          2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                  III. CORE PROCEEDING

          3.    This is a core proceeding under 28 USC § 157(b)(2)(A) and (O). Since this is a

core proceeding, the Bankruptcy Court has constitutional authority to enter final orders regarding

the Motion. Further, to the extent that the Court determines that it does not have authority to

enter a final judgment on a portion of or the entire Motion, the Trustee requests that the Court

issue a report and recommendation for a judgment to the United States District Court for the

Southern District of Texas, Houston Division.

                                     IV. BACKGROUND

          4.    On November 30, 2016 (the “Petition Date”), Bennu Oil & Gas, LLC (“Bennu”

or the “Debtor”) and each of the affiliated debtors (collectively and together with Bennu, the


                                                2
3074038
          Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 3 of 15



“Debtors”) filed voluntary petitions for relief pursuant to chapter 7 of the Bankruptcy Code,

thereby initiating the above-styled and subsequently jointly administered bankruptcy cases (the

“Cases”).

          5.    Also on November 30, 2016, the Trustee was appointed to serve as the chapter 7

trustee in the Cases.

          6.    On January 26, 2017, the Trustee conducted the Debtors’ statutory 341 creditors

meeting.

          7.    On February 8, 2017, Trustee filed the Trustee’s Motion for Order Directing Joint

Administration of Cases, thereby requesting that the Cases be consolidated for administration

purposes only (the “Joint Administration Motion”). [Case No. 16-35930, Docket No. 53]. On

March 30, 2017, an order granting the Joint Administration Motion was entered thereby

establishing that the Cases would thereafter be administered under Case No. 16-35930. [Case

No. 16-35930, Docket No. 87].

          8.    Subsequent to her appointment, the Trustee began an investigation of the Debtors’

affairs, including, but not limited to, potentially avoidable preferential transfers. Among the

potential preferential transfers identified by the Trustee were three (3) payments made from

Bennu to DOCO in the month of September 2016, which totaled $143,750.00 (the “Transfers”).

As a result of her investigation, it was determined that the Transfers are avoidable and

recoverable pursuant to sections 547 and 550 of the Bankruptcy Code.

          9.    Thereafter, the Trustee’s counsel sent a demand letter to DOCO requesting that

DOCO return $143,750.00 to the Trustee on account of the Transfers. Having received no

response from DOCO, the Trustee filed Adversary No. 18-3359 on November 27, 2018. DOCO

did not file a responsive pleading. On August 20, 2019, the Trustee filed a motion for default



                                                3
3074038
          Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 4 of 15



judgment [Adv. Docket No. 9]. The Court entered the default judgment on December 11, 2019

[Adv. Docket No. 11].

          10.    When the Trustee began post-judgment collection efforts, DOCO responded and

the parties engaged in discussions as to how best to resolve the default judgment.           After

negotiation and the exchange of various offers and subject to this Court’s approval, the parties

have reached a comprehensive agreement wherein DOCO wired $115,000.00 to the Trustee for

full satisfaction of the judgment, which is 80% of the default judgment.

                                    V. RELIEF REQUESTED

          11.    The parties, after having engaged in settlement discussions, have agreed to a

comprehensive settlement agreement (the “Settlement”) of which they now seek Bankruptcy

Court approval. Subject to Bankruptcy Court approval pursuant to Rule 9019 of the Federal

Rules of Bankruptcy Procedure, the parties have agreed to enter into the Settlement thereby

resolving all disputes between them related to the Transfers.         The essential terms of the

Settlement are as follows:

          i.     DOCO shall make a payment in the amount of $115,000.00 to the Trustee (the
                 “Settlement Payment”) which the Trustee currently holds in a segregated
                 account pending Court approval of this compromise;

          ii.    Upon the entry of an order approving the Settlement, any and all claims of any
                 kind or nature whatsoever, known or unknown, pre- or post-petition, suspected, or
                 unsuspected, fixed or contingent held by DOCO, its past, present, or future
                 agents, administrators, trustees, predecessors, successors, or assigns against the
                 Trustee and/or the Estate, which are related to the Transfers, the Cases, or
                 otherwise shall be released and forever discharged; provided. Moreover, DOCO
                 shall waive the right to file any claim related to the Settlement Payment pursuant
                 to section 502(h) of the Bankruptcy Code; and

          iii.   Upon the Trustee’s receipt of the Settlement Payment in good funds, and the
                 Bankruptcy Court’s approval of the Settlement, any and all claims of any kind or
                 nature whatsoever, known or unknown, pre- or post-petition, suspected, or
                 unsuspected, fixed or contingent held by the Trustee and/or the Estate against
                 DOCO, its past, present, or future agents, administrators, trustees, predecessors,


                                                 4
3074038
          Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 5 of 15



                 successors, or assigns which are related to the Transfers, the Cases, or otherwise
                 shall be released and forever discharged.


                              VI. MERITS OF THE SETTLEMENT

          12.    The merits of a proposed compromise should be judged under the criteria set forth

in Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S.

414 (1968). TMT Trailer requires that a compromise must be “fair and equitable.” TMT Trailer,

390 U.S. at 424; In re AWECO, Inc., 725 F.2d 293, 298 (5th Cir.), cert. denied, 469 U.S. 880

(1984). The term “fair and equitable” means that senior interests are entitled to priority over

junior interests. TMT Trailer, 390 U.S. at 441; AWECO, 725 F.2d at 298.

          13.    In determining whether a proposed compromise is fair and equitable, a court

should consider the following factors:

          i.     the probabilities of ultimate success should the claim be litigated;

          ii.    the complexity, expense, and likely duration of litigating the claim;

          iii.   the difficulties of collecting a judgment rendered from such litigation; and

          iv.    all other factors relevant to a full and fair assessment of the wisdom of the
                 compromise.

TMT Trailer, 390 U.S. at 424. The Trustee believes that the proposed settlement satisfies the

requirements established by the U.S. Supreme Court in TMT Trailer.

          14.    Although the Trustee bears the burden of establishing that the proposed

compromise is in the best interest of the Estate, compromises are a normal part of the bankruptcy

process and oftentimes a desirable and wise method of bringing to a close proceedings that are

otherwise lengthy, complicated, and costly. As such, the Trustee’s burden is not high. In re

Shankman, No. 08-36327, 2010 WL 743297, at *3 (Bankr. S.D. Tex. Mar. 2, 2010).                  The

decision to approve a compromise lies within the Court’s discretion, and the Court “need not



                                                   5
3074038
          Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 6 of 15



conduct a mini-trial to determine the probable outcome of any claims waived in the settlement.”

Id. (quoting In re Cajun Elec. Power Co-Op, Inc., 119 F.3d 349, 355 (5th Cir. 1997)). The

Trustee “need only show that . . . [her] decision falls within the ‘range of reasonable litigation

alternatives.’” Id. (internal citations omitted).

          15.   The proposed settlement is fair, equitable, and in the best interest of the Estate and

its creditors. Additionally, the proposed settlement is the product of arms-length bargaining and

not of fraud or collusion. Accordingly, the Trustee believes that the proposed settlement satisfies

the requirements established by the U.S. Supreme Court in TMT Trailer.

                      VII. ANALYSIS OF PROPOSED SETTLEMENT

A.        PROBABILITIES OF ULTIMATE SUCCESS

          16.   The Trustee has undertaken an investigation of the facts and circumstances

surrounding the default judgment, the various defenses available to DOCO, and the relevant case

law. In this instance, the Trustee has a default judgment against DOCO. DOCO may have

defenses to collection of the judgment. More importantly, DOCO has offered to satisfy 80% of

the default judgment without further collection efforts by the Trustee in the State of Louisiana

where DOCO does business.

          17.   After considering all of the positives and negatives of the Trustee’s position, the

Trustee has concluded that the proposed Settlement is a good result for the Estate. Through the

proposed Settlement and without incurring the legal fees and expenses associated with collection

efforts against DOCO in Louisiana, the Trustee will be paid $115,000.00 for the benefit of the

Estate. Thus, in the Trustee’s business judgment, the collection risk associated with the default

judgment is high. Accordingly, this factor supports the proposed compromise.




                                                    6
3074038
          Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 7 of 15



B.        COMPLEXITY, EXPENSE, AND LIKELY DURATION

          18.   The issues involved with collection of the default judgment would not be

extremely complicated. However, collection would occur in the State of Louisiana and require

domestication of the default judgment. The duration of the collection would likely be no more

than four (4) to six (6) months, with legal costs and expenses of approximately $10,000.00 to

$15,000.00. This factor supports approval of the proposed compromise.

C.        DIFFICULTIES OF COLLECTION

          19.   The Trustee does not have serious concerns about the collectability of a judgment

against DOCO. The Trustee would assert this factor is neutral as to approval of the proposed

compromise.

D.        OTHER FACTORS

          20.   The Trustee believes that the proposed Settlement is equitable and in the best

interest of the Estate. By settling this matter, neither of the parties will expend any money

regarding collection of the default judgment and the Estate will realize 80% of the default

judgment without further legal fees or costs, which will minimize administrative expenses and

allow for greater distributions to the creditors of the Estate.

                                       VIII. CONCLUSION

          21.   For the reasons set forth herein, the Trustee respectfully requests the entry of an

order approving the compromise and granting the Trustee such other relief, both at law and in

equity, to which she may justly be entitled.




                                                   7
3074038
          Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 8 of 15



          DATED: January 15, 2020.

                                            Respectfully submitted,

                                            HUGHES WATTERS ASKANASE, LLP

                                            By: /s/ Heather Heath McIntyre
                                            Wayne Kitchens           TBN 11541110
                                            wkitchens@hwa.com
                                            Heather Heath McIntyre TBN 24041076
                                            hmcintyre@hwa.com
                                            1201 Louisiana, Suite 2800
                                            Houston, TX 77002
                                            Telephone: 713-759-0818
                                            Facsimile:    713-759-6834
                                            ATTORNEYS FOR PLAINTIFF,
                                            JANET S. NORTHRUP, TRUSTEE


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Trustee’s Motion to Compromise
Controversy with DOCO Industrial Insulators, Inc. Pursuant to Federal Rule of Bankruptcy
Procedure 9019 was served on the parties shown on the attached service list either via electronic
means as listed on the court’s ECF noticing system or United States first class mail, postage
prepaid, on January 15, 2020.

                                                    /s/ Heather Heath McIntyre
                                                      Heather Heath McIntyre




                                               8
3074038
        Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 9 of 15



                                     SERVICE LIST


Debtors                                      Taxing Authorities
*Bennu Oil & Gas, LLC                        Mike Sullivan
1330 Post Oak Blvd., Suite 1600              Tax Assessor – Collector
Houston, TX 77056                            PO Box 4622
                                             Houston, TX 77210
*Bennu Blocker, Inc.
1330 Post Oak Blvd., Suite 1600              *Cypress Fairbanks ISD
Houston, TX 77056                            Tax Assessor – Collector
                                             David Piwonka
*Bennu Holdings, LLC                         Houston, TX 77216
1330 Post Oak Blvd., Suite 1600
Houston, TX 77056                            Sheldon ISD Tax Office
                                             Tax Assessor – Collector
Debtors’ Counsel                             11411 C.E. King Parkway
John P. Melko                                Houston, TX 77044
Gardere Wynne Sewell LLP
1000 Louisiana, Ste. 2000                    Parkway Utility District
Houston, TX 77002                            PO Box 1368
Email: jmelko@gardere.com                    Friendswood, TX 77549

Chapter 7 Trustee                            Jerry J. Larpenter
Janet S. Northrup                            Sherriff and Ex-officio Tax Collector
Hughes Watters Askanase                      PO Drawer 1670
Total Plaza                                  Houma, LA 70361
1201 Louisiana, 28th Floor
Houston, TX 77002                            Lafayette Parish Tax Collector
                                             PO Box 52667
Office of the U.S. Trustee                   Lafayette, LA 70505
Hector Duran
Office of the US Trustee                     City of Lafayette
515 Rusk, Ste. 3516                          PO Box 4024
Houston, TX 77002                            Lafayette, LA 70502
Via ECF: Hector.Duran.Jr@usdoj.gov
                                             Leland Falcon, Sheriff & E.O. Tax Collector
Stephen Douglas Statham                      Parish of Assumption
Office of US Trustee                         PO Box 69
515 Rusk, Ste. 3516                          Napoleonville, LA 70390
Houston, TX 77002
Via ECF: stephen.statham@usdoj.gov           Internal Revenue Service
                                             Centralized Insolvency Operation
                                             P.O. Box 7346
                                             Philadelphia, PA 19101-7346


*undeliverable

2992097-1
       Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 10 of 15



20 Largest Creditors                      Louisiana Cat
Bureau of Safety & Environmental          3799 West Airline Highway
Enforcement                               PO Drawer 536
Gulf of Mexico, OCS Region                Reserve, LA 70084
1201 Elmwood Park Blvd.
New Orleans, LA 70123-2394                Nabors Offshore Corporation
                                          515 W Green Road, Suite 1000
Murphy Exploration & Production Company   Houston, TX 77067
9805 Katy Freeway, Suite G200
Houston, TX 77024                         Cactus Wellhead LLC
                                          920 Memorial City Way, Suite 300
First Insurance Funding, Corporation      Houston, TX 77024
450 Skokie Blvd., Suite 1000
Northbrook, IL 60062                      Expeditions & Productions Services, Inc.
                                          PO Box 82644
FMC Technologies Inc.                     Lafayette, LA 70598
PO Box 843402
Dallas, TX 75284-3402                     Harris Caprock Communications, Inc.
                                          4400 S. Sam Houston Parkway E.
Proserv Operations Inc.                   Houston, TX 77048
Technology & Controls Texas
15151 Sommermeyer Street                  Mako Subsea Consulting LLC
Houston, TX 77041                         448 W 19th Street, Suite 162
                                          Houston, TX 77008
*NGP Capital Resources Company
909 Fannin, Suite 3800                    AFS Petrologix, LLC
Houston, TX 77010                         PO Box 1048
                                          Youngsville, LA 70592
Oceaneering International, Inc.
PO Box 731943                             Fluid Care & Construction, Inc.
Dallas, TX 75373                          PO Box 9586
                                          New Iberia, LA 90562
Shamrock Energy Solutions
c/o Gulf Coast Bank & Trust               Subsea Control Serviced Ltd.
PO Box 4232                               4 Gun Wharf
Houma, LA 70361                           130 Wapping High Street
                                          London
*Danos & Curole Marine Contractors, LLC   E1W 2NH
PO Box 1460
13083 Highway 308                         Martin Holdings, LLC
Larose, LA 70373                          16201 East Main Street
                                          Cut Off, LA 70345
AGI Industries, Inc.
1170 Destrehan Ave
Harvey, LA 70058


*undeliverable

2992097-1
       Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 11 of 15



Secured Creditors                            Brookwood S A R L
Wilmington Trust, N.A.                       6D, route de Treves
50 South Sixth Street, Suite 1290            c/o Castle Hill asset Management
Minneapolis, MN 55402                        Senningerberg, Luxembourg
                                             L-2633
Duane Morris LLP
1330 Post Oak Blvd., #800                    Busbar
Houston, TX 77056                            200 Clarendon Street, 55th Floor
                                             c/o Arclight Capital Partners
O’Melveny & Myers                            Boston, MA 02117
400 South Hope Street, 18th Floor
Los Angeles, CA 90071                        *Castle Hill Enhanced Floating Rate
                                             Opportunities Limited
*Alpine Swift Master LP                      42-44 Grosvenor Gardens
767 Fifth Avenue, 16th Floor                 London, UK SW1WOEB
c/o Wingspan
New York, NY 10153                           Credit Suisse Loan Funding III LP
                                             Eleven Madison Avenue, 23rd Floor
Associated British Foods Pension Scheme -1   New York, NY 10010
1620 26th Street, Suite 6000N
c/o Beachpoint Capital                       *Credit Value Master Fund
Santa Monica, CA 90404                       777 Third Avenue, Suite 19A
                                             New York, NY 10017
Avenue Credit Strategies Fund
399 Park Avenue, 6th Floor                   Fernwood Associates
New York, NY 10022                           1370 Avenue of the Americas, 33rd Floor
                                             c/o Intermarket
Bank of America NA                           New York, NY 20019
214 North Tryon Street
Charlotte, NC 28255                          Fulcra Focused Yield Fund
                                             415-1090 Wester Pender Street
*Beadsea Opportunity LLC                     Vancouver, BC V6E 2N7
777 Third Avenue, Suite 19A
New York, NY 10017                           Goldman Sachs Lending Partners
                                             200 West Street
Bell Atlantic Master Trust                   New York, NY 10282-2198
One Mellon Center, Suite 151-0915
c/o Credit Value Partners                    JP Morgan Whitefriars Inc.
Pittsburgh, PA 15258-0001                    125 London Wall
                                             c/o JP Morgan Chase
BOF Holdings IV, LLC                         London, UK EC2Y SAJ
1450 Brickell Avenue, 31st Avenue
c/o Bayside Capital                          Lake Water Total Return Opportunity Fund
Miami, FL 33131                              3 Fennell Street, Suite 3
                                             Skaneateles, NY 13152


*undeliverable

2992097-1
       Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 12 of 15



Lloyds Bank Pension Scheme                Whitehorse VIII, Ltd.
1620 26th Street, Suite 6000N             601 Travis Street, 17th Floor
c/o Beachpoint Capital                    Houston, TX 77002
Santa Monica, CA 90404
                                          *Wingspan Master Fund LP
MSD Credit Opportunity Fund               767 Fifth Avenue, 16th Floor
645 Fifth Avenue, 21st Floor              New York, NY 10153
New York, NY 10022
                                          Parties Requesting Notice
P Stone Lion                              Owen Mark Sonik
Four Chase Metrotech Center North         Perdue Brandon Fielder Collins and Mott,
Brooklyn, NY 11245-0001                   LLP
                                          1235 North Loop West, Ste. 600
Pennantpark Credit Opportunities Fund     Houston, TX 77008
590 Madison Avenue, Floor 15              Via ECF: osonik@pbfcm.com
New York, NY 10022                        Attorney for Sheldon ISD

Perella Weinberg Partners                 Tara L. Grundemeier
767 Fifth Avenue, 4th Floor               Linebarger Goggan Blair & Sampson, LLP
New York, NY 10153                        1301 Travis Street, Suite 300
                                          Houston, TX 77002
Royal Mail Pension Plan 1                 Via ECF:
1620 26th Street, Suite 6000N             houston_bankruptcy@publicans.com
c/o Beachpoint Capital                    Attorney for Cypress Fairbanks ISD, Harris
Santa Monica, CA 90404                    County

*Schultze Master Fund Ltd.                William Alfred Wood, III
3000 Westchester Avenue, Suite 204        Bracewell LLP
Purchase, NY 10577                        711 Louisiana St., Ste. 2300
                                          Houston, TX 77002-2781
Sierra Income Corporation                 Via ECF: Trey.Wood@bracewelllaw.com
c/o Medley Capital                        Attorney for TM Energy Holdings LLC,
280 Park Avenue, 6th Floor East           GMZ Energy Holdings LLC and CLP
New York, NY 10017                        Energy LLC

Spectrum Credit Opportunities             Michael W. Bishop
1250 Broadway, 19th Floor                 Gray Reed & McGraw, P.C.
New York, NY 10152                        4600 Thanksgiving Tower
                                          1601 Elm St.
Stone Lion Portfolio LP                   Dallas, TX 75201
Four Chase Metrotech center North         Via ECF: mbishop@grayreed.com
Brooklyn, NY 11245-0001                   Attorney for SEACOR Marine, LLC

Whitehorse IX, Ltd.
1555 North Rivercenter Drive, Suite 302
Milwaukee, WI 53212

*undeliverable

2992097-1
       Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 13 of 15



Brian A. Kilmer                            Charles A. Beckham, Jr
Kilmer Crosby & Walker PLLC                Kelli S. Norfleet
1004 Prairie Street, Suite 300             Haynes & Boone
Houston, TX 77002                          1221 McKinney St., Ste. 2100
Via ECF: bkilmer@kcw-lawfirm.com           Houston, TX 77010
Attorney for Fieldwood Energy LLC          Via ECF: beckhamc@haynesboone.com
                                           Attorneys for Wilmington Trust, National
Eunice Rim Hudson                          Association
U.S. Dept. of Justice, Civil Div.
P.O. Box 875                               Michael Francis Lotito
Ben Franklin Station                       Suzanne Uhland
Washington, DC 20044-0875                  O'Melveny & Myers LLP
Via ECF: Eunice.R.Hudson@usdoj.gov         Times Square Tower
                                           7 Times Square
J. Eric Lockridge                          New York, NY 10036
Kean Miller LLP                            Via ECF: mlotito@omm.com
P.O. Box 3513                              Attorney for Wilmington Trust, National
Baton Rouge, LA 70821-3513                 Association
Via ECF: eric.lockridge@keanmiller.com
Attorney for Murphy Exploration &          Paul J. Goodwine
Production Company – USA                   Samatha E. Marrone
                                           Looper Goodwine, P.C.
Richard A. Kincheloe                       650 Poydras Street, Suite 2400
United States Attorney's Office            New Orleans, LA 70130
1000 Louisiana St., Suite 2300             Attorney for Wilmington Trust, National
Houston, TX 77002                          Association
Via ECF: Richard.Kincheloe@usdoj.gov
                                           Heather Lee Lingle
Andrew A. Braun                            Dabney and Pappas
Gieger Laborde & Laperouse, LLC            1776 Yorktown, Suite 425
701 Poydras St., Ste. 4800                 Houston, TX 77056
New Orleans, LA 70139-4800                 Via ECF: heather@dabneypappas.com
Via ECF: abraun@glllaw.com                 Attorney for Four Oaks Place Operating, LP
Attorney for WesternGeco, LLC
                                           Michael D. Rubenstein
M. Maraist                                 Liskow Lewis
Anderson, Lehrman, Barre & Maraist         1001 Fannin Street, Suite 1800
1001 Third Street, Ste 1                   Houston, TX 77002
Corpus Christi, TX 78404                   Via ECF: mdrubenstein@liskow.com
Via ECF: kmaraist@albmlaw.com              Attorney for Statoil USA E&P, Inc.
Attorney for Archrock Partners Operating
LLC and Archrock Services, L.P.




*undeliverable

2992097-1
       Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 14 of 15



Robin B. Cheatham
Adams Reese LLP                            Bellis Family Ventures, LLC and
701 Poydras Street, Ste. 4500              Suzanne K. Bellis Survivor’s
New Orleans, LA 70139                       Trust Share One
Via ECF: robin.cheatham@arlaw.com          702 Acacia Ave.
Attorney for Sojitz Energy Venture, Inc.   Corona Del Mar, CA 92625

Elizabeth A. Green                         Tony L. Draper
Baker & Hostetler LLP                      Walker Wilcox Matousek, LLP
200 South Orange Avenue, Suite 2300        1001 McKinney, Suite 2000
Orlando, FL 32801                          Houston, TX 77002
Via ECF: egreen@bakerlaw.com               Via ECF: tdraper@wwmlawyers.com
Attorney for Panther Operating Company
LLC                                        Ross Spence
                                           Snow Spence Green LLP
Charles S. Kelley                          2929 Allen Parkway, Suite 2800
Mayer Brown LLP                            Houston, TX 77019
700 Louisiana Street, Suite 3400           Via ECF: ross@snowspencelaw.com
Houston, Texas 77002-2730                  Attorney for Supreme Services & Specialty
Via ECF: ckelley@mayerbrown.com            Co., Inc.

Sylvia Mayer                               Zachary S. McKay
S. Mayer Law PLLC                          Dore Law Group, P.C.
PO Box 6542                                17171 Park Row, Suite 160
Houston, TX 77265                          Houston, TX 77084
Via ECF: smayer@smayerlaw.com              Via ECF: zmckay@dorelawgroup.net
Attorney for Stone Energy                  Attorney for Nabors Offshore Corporation

Shari L. Heyen                             Steven W. Soule
David Eastlake                             Hall, Estill, et al.
Grenberg Traurig, LLP                      320 South Boston Avenue, Suite 200
1000 Louisiana, Suite 1700                 Tulsa, OK 74103-3706
Houston, Texas 77002                       Via ECF: ssoule@hallstill.com
Via ECF: HeyenS@gtlaw.com                  Attorney for The Williams Companies,
           EastlakeD@gtlaw.com             Discovery Gas Transmission and Discovery
Attorneys for Oceaneering International,   Producer Services
Inc.
                                           Casey Doherty
Louis M. Phillips                          Gray Reed & McGraw LLP
Kelly Hart & Pitre                         1300 Post Oak Blvd., Suite 2000
One American Place                         Houston, TX 77056
301 Main Street, Suite 1600                Via ECF: cdoherty@grayreed.com
Baton Rouge, LA 70801-1916                 Attorney for Deep Trend Storage and
Via ECF: louis.phillips@kellyhart.com      Solutions
Counsel for Gerald H. Schiff, Chapter 11
Trustee

*undeliverable

2992097-1
       Case 16-35930 Document 535 Filed in TXSB on 01/15/20 Page 15 of 15



Michael D. Rubenstein
Liskow & Lewis
1001 Fannin Street, Suite 1800
Houston, TX 77002
Via ECF: mdrubenstein@liskow.com
Attorney for Statoil USA E&P, Inc.

Pamela H. Walters
Aldine ISD
2520 W.W. Thorne Drive
Houston, TX 77073
Via ECF: bnkatty@aldineisd.org
Attorney for Aldine ISD

Richard M Gaal
McDowell Knight et al
11 North Water St., Ste. 13290
Mobile, AL 36602
Via ECF: rgaal@mcdowellknight.com

William A. (Trey) Wood, III
Jonathan Lozano
Bracewell LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002
Via ECF: Trey.Wood@bracewelllaw.com
          Jonathan.Lazano@bracewelllaw.com




*undeliverable

2992097-1
